Citation Nr: 1744560	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel






INTRODUCTION

The Veteran served on active duty for training in the United States Army Reserves from November 1989 to April 1990 and on active duty in the United States Army from January 1991 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2015, the Board remanded the case for additional evidentiary development and it has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.


REMAND

In a July 207 VA Form 21-4138 (Statement in Support of Claim), the Veteran reported he "was admitted for mental health treatment at the John Dingell VA Medical Center (VAMC) on July 3, 2017 until July 6, 2017" and requested VA associate the records with his claims file.  Review of the record shows the most recent VA treatment records from the John Dingell VAMC in Detroit, Michigan relevant to this claim is dated in March 2017.  In light of the notice of outstanding potentially relevant VA treatment records, additional development is needed to properly adjudicate the appeal.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016)).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file dated since March 2017, to include those dated from July 3, 2017 to July 6, 2017 from the VAMC in Detroit, Michigan, that the Veteran has specifically requested be associated with the claims file.

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  If a diagnosis of PTSD is noted in in any of the VA treatment records associated with the claims file pursuant to the remand directive above, conduct any additional necessary development to adjudicate the claim.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

